internal_revenue_service third party contact - treasury number release date index number department of the treasury washington dc person to contact telephone number refer reply to cc dom p si plr-111161-99 date date legend fund country this responds to the letter dated date submitted on behalf of the fund requesting a ruling under sec_301 of the procedure and administration regulations that the fund is a business_entity eligible to elect its classification for federal_income_tax purposes facts the fund is a fonds commum de placement fcp organized under the laws of country for the purpose of investing in securities and other assets the fund enters into contracts with a management company and a custodian the fund is linked to the management company and custodian by management regulations the management company manages the fund on behalf of investors including the purchase sale subscription and exchange of any securities held by the fund the management company may exercise all rights directly or indirectly attached to the fund’s assets the management company is entitled to receive a periodic management fee based on the net asset value of the fund the custodian is appointed by the management company and is required to hold or to provide for the holding of the assets of the fund all cash and securities of cc dom p si plr-111161-99 the fund are held by the custodian on behalf of the fund the fund is a mutual investment umbrella fund consisting of three sub-funds the three sub-funds invest only in securities and instruments that meet particular requirements the investment objective of the fund is to earn a high level of income while preserving capital and liquidity by investing in high-grade money market instruments by acquiring units in any of the sub-funds every investor approves and fully accepts that the management regulations shall govern the relationship between the investor the management company and the custodian ownership of a unit in one of the sub-funds affords investors the opportunity of having their investment spread over the complete range of securities held by the sub-fund all units in the sub-funds have equal rights as to dividends repurchase and proceeds in liquidation by agreement between the management company and the custodian a sub- fund may be liquidated at any time and the investors of such sub-fund will be allocated the net sale proceeds of the assets of the sub-fund or a sub-fund may be liquidated at any time and unit of another sub-fund may be allocated to the investors of the sub- fund being liquidated as contribution in_kind for the assets of the liquidated sub-fund neither the management regulations nor local law requires any investor in the fund to obtain the approval or consent of any other interest holder of the management company in order to transfer his her interest in the fund investors are liable only up to the amount contributed to the fund law and analysis whether an organization is an entity separate from its owners for federal tax purposes is a matter of federal tax law and does not depend on whether the organization is recognized as an entity under local law sec_301_7701-1 a joint_venture or other contractual arrangement may create a separate_entity for federal tax purposes if the participants carry on a trade business financial operation or venture and divide the profits therefrom sec_301_7701-1 sec_301_7701-3t a of the temporary regulations provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in this section the fund represents that it is not classified as a corporation under sec_301_7701-2 or sec_301_7701-3t a further provides that an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership and an eligible_entity with a single owner cc dom p si plr-111161-99 can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 provides default classifications for eligible entities that do not make an election sec_301_7701-2 defines a business_entity for purposes of this section and sec_301_7701-3 as any entity recognized for federal tax purposes including an entity with a single owner that may be disregarded as an entity separate from its owner under sec_301_7701-3 that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the code sec_301_7701-4 provides that generally an arrangement will be treated as a_trust if the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit sec_301_7701-4 provides that an investment_trust will not be classified as a_trust if there is a power under the trust agreement to vary the investment of the certificate holders see 122_f2d_545 2d cir cert_denied 314_us_701 an investment_trust with multiple classes of ownership interests ordinarily will be classified as a business_entity under sec_301_7701-2 however an investment_trust with multiple classes of ownership interests in which there is no power under the trust agreement to vary the investment of the certificate holders will be classified as a_trust if the trust is formed to facilitate direct investment in the assets of the trust and the existence of multiples classes of ownership interests is incidental to that purpose sec_301_7701-4 conclusions based solely on the facts submitted and representations made we conclude that the fund is a business_entity within the meaning of sec_301_7701-2 the fund represents that it is not classified as a corporation under sec_301_7701-2 or accordingly we further conclude that the fund is an eligible_entity and can elect its classification for federal tax purposes as provided in sec_301_7701-3t and sec_301_7701-3 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this ruling is cc dom p si plr-111161-99 being sent to x’s authorized representative sincerely signed dianna k miosi dianna k miosi chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
